Case 2:14-cv-12719-DPH-RSW ECF No. 136 filed 03/13/20                    PageID.2730       Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




  Joe Solo, et al.,

                                     Plaintiff(s),
  v.                                                     Case No. 2:14−cv−12719−DPH−RSW
                                                         Hon. Denise Page Hood
  United Parcel Service Co.,

                                     Defendant(s),



                                        NOTICE TO APPEAR

     You are hereby notified to appear before District Judge Denise Page Hood at the United
  States District Court, Theodore Levin U.S. Courthouse, 231 W. Lafayette Boulevard, Room
  709, Detroit, Michigan, for the following proceeding(s):

        • STATUS CONFERENCE: June 8, 2020 at 04:00 PM



                                        Certificate of Service

     I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
  record were served.

                                                 By: s/L. Saulsberry
                                                     Case Manager

  Dated: March 13, 2020
